        Case 1:19-cr-00131-PAE Document 503
                                        510 Filed 10/02/20
                                                  10/05/20 Page 1 of 1

                            Law Offices of Ezra Spilke

                                                              1825 Foster Avenue, Suite 1K
                                                                 Brooklyn, New York 11230
                                                                          t: (718) 783-3682
                                                                    e: ezra@spilkelaw.com
                                                                        www.spilkelaw.com

                                                     October 2, 2020
BY ECF
The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Randall et al., No. 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

       In light of today's ruling adjourning trial until the first quarter of 2021, we
write to respectfully request a two-week extension of the deadline for the filing of
Mr. Andrews' opposition to the government's motion in limine. We have conferred
with counsel for the government who has no objection to this request. We apologize
for the lateness of this application.

                                               Respectfully submitted,



                                               /s/ Ezra Spilke
                                               Susan G. Kellman
                                               Ezra Spilke
                                               Counsel for Carl Andrews
Cc:   All counsel of record by ECF




                                   GRANTED. The Clerk of Court is requested to
                                   terminate the motion at Dkt. No. 503.
                                                                       10/5/2020

                                              SO ORDERED.

                                                                
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
